51 F.3d 283
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Wesley Dwayne JONES aka Wesley Palmer, Defendant-Appellant.
No. 94-16390.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 10, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Wesley Dwayne Jones appeals the district court's denial of his petition for relief under 28 U.S.C. Sec. 2255.  Jones claims his conviction for bank robbery is invalid because the district court should have ordered a competency hearing on its own motion before allowing him to plead guilty.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm for the reasons set forth in the district court's Memorandum of Opinion and Order, which fully and fairly addressed the argument raised in this appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3